Title: To James Madison from George Washington, 17 August 1788
From: Washington, George
To: Madison, James


My dear Sir,Mount Vernon Augt. 17th: 1788
Although the letter of Mr Pleasants and its enclosure will appear under date of the 25th. of July, it never got to my hand till friday last. Tomorrow is the first Post by which I could forward it. It is now sent with thanks for the perusal. I shall write to the Count de Moustier, but in pretty general terms—giving the substance rather than the detail of this business.
That the circular letter from the Convention of New York should be handed to the public as the unanimous sense of that body is, to me, surprizing. It will, I fear, be attended with pernicious consequences. The decision of North Carolina—unaccountable as it is—is not, in my opinion, more to be regretted. With sentiments of the highest esteem & regard—I am—My dear Sir Yr. Most Obedient and Affectionate Hble Servt.
Go: Washington

Augt. 18th.
I had written this letter, but had not sent it to the Post-Office, when your favor of the 11th. was brought to me.
I am clearly in sentiment with you that the longer the question respecting the permanent Seat of Congress remains unagitated, the greater certainty there will be of its fixture in a central spot. But not having the same means of information and judging that you have; it would have been a moot point with me, whether a temporary Residence of that body at New York would not have been a less likely mean of keeping it ultimately from the center (being farther removed from it) than if it was to be at Philada., because, in proportion as you draw it to the center, you lessen the inconveniences and of course the solicitude of the Southern & Western extremities; and when to these are super-added the acquaintances and connections which naturally will be formed—the expences which more than probably will be incurred for the accomodation of the public Offices—with a long train of etceteras, it might be found an arduous task to approach nearer to the Axis thereafter. These, however, are first thoughts; and may not go to the true principles of policy which governs in this case. I am as before Yrs. very sincerely

Go: Washington
